DETAILED ACTION

Applicant’s response filed 9/13/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Prior art rejections are maintained in view of amendments and remarks made herein. 
Application is pending. 

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
For example, claim 1 recites: 

    PNG
    media_image1.png
    548
    593
    media_image1.png
    Greyscale

Applicant contends Gorobets does not teach or suggest, “…determining a number of errors associated with a particular block of the second pool of blocks” and “detecting a failure associated with the particular block of the second pool of blocks, wherein detecting the failure comprises determining that the number of errors associated with the particular block satisfies a threshold criterion.” The Examiner respectfully disagrees. 
	Gorobets reference is directed towards spare block management in nonvolatile memories. Gorobets teaches a memory partitioned into two sections (for example a binary section and a multi-state section), where blocks of one section are more prone to error, spare blocks can be transferred from the more error prone partition to the less error prone partition. In another set of techniques for a memory partitioned into two sections, blocks which fail in the more error prone partition are transferred to serve as spare blocks in the other partition. In a complementary set of techniques, a 1-bit time stamp is maintained for free blocks to determine whether the block has been written recently. Other techniques allow for spare blocks to be managed by way of a logical to physical conversion table by assigning them logical addresses that exceed the logical address space of which a host is aware. 
Gorobets substantially teaches, “…determining a number of errors associated with a particular block of the second pool of blocks (i.e., abstract-above, Figure 13 and paragraphs 0082, 0162; The Examiner would like to point out that a number of errors may lead to failure of the block.)” and “detecting a failure associated with the particular block of the second pool of blocks, wherein detecting the failure comprises determining that the number of errors associated with the particular block satisfies a threshold criterion (i.e., Figure 13 and paragraphs 0164, 0166, 0172, 0173; i.e., Gorobets teaches: the main spare pool can be in one of multiple partitions, and that allows the system to use it all before the card runs out of spares and need not be limited to a partition where error is more likely. For example, in all-binary cases, there could still be a binary cache partition of the non-volatile memory. Consequently, partitioning criteria can include: higher/lower endurance (for example, binary versus MLC); differences in density, speed, data retention (for example, lower page only versus full MLC); how prone to error (as in an all binary cases, where on partition, such as a cache area, is more frequently updated and the system could cycle spares into this partition to keep a lower average hot count and extend time failure); where one partition is higher endurance and higher update rate; and so on.).” 
Therefore Gorobets substantially teaches determining a number of errors associated with a particular block of the second pool of blocks and detecting a failure associated with the particular block of the second pool of blocks, wherein detecting the failure comprises determining that the number of errors associated with the particular block satisfies a threshold criterion and in response to a failure removing the block from the second pool and adding to the first pool. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts of record. Applicant is advised to formulate claim language that clearly defines the novelty of the application. Prior art rejections are maintained in view of remarks made herein. See prior office action for details. If Applicant believes an interview with the Examiner might advance prosecution then he/she is welcome to contact the Examiner with proposed amendments for a discussion.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112